Strategic goals and recommendations for the EU's maritime transport policy until 2018 (debate)
The next item is the report by Mr van Dalen, on behalf of the Committee on Transport and Tourism, on strategic goals and recommendations for the EU's maritime transport policy until 2018 -.
rapporteur. - (NL) Madam President, one could talk at length about the European maritime transport policy. I am not going to do that and will concentrate instead on a couple of key points and core themes.
The first key point is the importance of the sector. Eighty per cent of world trade takes place via the sea and the European fleet accounts for 41% of that global market. Within the European market, 40% of all goods are transported by seagoing ships. This makes shipping a crucial economic sector and one that has to compete in the global market. When you understand this, the second key point follows automatically, and that is competition.
We know that many countries the world over support their maritime fleets in very diverse ways. If we were to allow this in Europe, then it would only take a few years before all our ships flagged out to countries such as Hong Kong or Singapore. That would not only be to the detriment of the fleet, but more than that, it would deal a blow to the entire maritime cluster. On-shore employment, in banks, shipyards, insurance companies, logistics companies, training and education institutions and in companies actively working on innovations and improvements to the fleets' environmental performance, would be dealt an insurmountable blow if our fleet were to leave us.
Because of these two key points, my report calls on Member States to continue to boost their flags. We are talking here about providing tax breaks, such as the tonnage tax system for ships and tax breaks for seafarers and shipowners. That is the only way we will be able to ensure that both the sector and the maritime clusters remain relevant in Europe in the long term.
I have a question in this connection for the Commissioner: when is the European Commission going to come up with rules for State aid to sea ports? That proposal is supposed to come in the autumn, but I do not know in the autumn of which year. What is important for me is that State aid is granted transparently and that there is good accountability. We should not embark on this by supporting stationary terminals any more than ports which are geographically very close to third countries. In both cases, that would be tantamount to flogging a dead horse.
In this connection, I have a comment on paragraph 5 of the draft resolution, the English-language version of which talks about 'flags of convenience'. For me, that is a misnomer and I would have preferred something like 'substandard' ships. After all, what we do not want are flags and ships that circumvent minimum requirements for safety and social standards. We are talking about the quality of the flag and what we in Dutch call 'goedkope vlag' is certainly not automatically synonymous with a 'flag of convenience'.
To conclude, I would like to mention another key point and that is making the maritime sector attractive to young people. The population of Europe is increasingly an ageing one and so we need to do a lot more for our youth. It is never too early to start informing them about the maritime sector and sea shipping and I was pleased to hear that shipowners are even visiting primary schools to inform young people about working at sea.
Those were some of the key points I wanted to make thus far and I will be happy to respond to any comments by members and the Commissioner when I wrap up the debate.
Member of the Commission. - Mr President, first of all, I would like to thank the rapporteur for his excellent work on this politically very important issue.
The Maritime Transport Strategy until 2018 has been very much used in preparing the Commission's Europe 2020 strategy, and the process for a new White Paper on Transport is on its way. We can see that this transport strategy is at the forefront of major strategic developments in Europe.
Shipping is one of Europe's strengths, and it is only natural that we should capitalise on what we have built in the past, but it is important to also look into the future. Our main aim is to ensure and further increase the long-term sustainability and performance of European shipping. This means efficient, safe, secure and environmentally friendly maritime transport services. Maritime transport provides for high-quality jobs in Europe and fuels research and European industrial innovation.
We also have ambitious environmental goals, and the Commission has always emphasised the need for global solutions, especially on the reduction of greenhouse gases.
The main work on the strategy was carried out before the economic crisis. In view of the economic downturn, the strategy is still valid. In this context, an emphasis must lie on the maintenance and improvement of the international order. We are faced with threats like protectionism, unfair competition, substandard shipping or piracy. We must find better responses to these issues, namely through dialogue with major trading partners.
I welcome the conclusions reached by the Committee on Transport and Tourism and the report presented and can assure you that many of the issues are already being addressed by the Commission in various activities to implement the strategy, such as the proposal on reporting formalities for ships, an important element of the Common maritime transport space without barriers.
The Commission services have also started working on a Social Agenda for maritime transport as well as on the EU e-Maritime initiative, both of which the Commission intends to present in 2011.
I would also like to answer the point on State aid guidelines for shipping in 2010. On the one hand, the 2004 guidelines will not 'expire' in 2011, even if the Commission said that they 'will be reviewed within seven years'. On the other hand, the current crisis, with its severe consequences for shipping, calls for a very cautious approach.
With regard to the specific measures, we are currently preparing a detailed roadmap for implementation of this strategy, which we plan to publish this summer.
Mr President, the Commissioner's statement evinced a very positive response from me and I listened to it with a great deal of interest, because shipping is indeed a very important - I would say vital - sector for the European economy.
The European Union has every reason to safeguard the leading role which it plays in this economic sector and to maintain a high standard of maritime transport. This is the challenge: to maintain our leading role in the global shipping market, which is why we need an effective and coordinated maritime transport strategy.
The report we are debating today, which was adopted by an overwhelming majority in the competent committee, is a detailed report which moves in the right direction, and I consider that, even as it now stands, without changes and amendments, the text responds fully to the need for us to move along a specific fixed line in the direction I referred to earlier.
Of course, European shipping faces huge challenges at present, as well as an exogenous challenge. The first challenge is the need to increase competition. It is a fact that free competition is the life blood of shipping. At the same time, however, State aid is often needed, because we frequently have to cope with unfair competition from third countries.
So the conclusion is this: State aid must be kept, because it has helped to maintain the competitiveness of European shipping and of the economy of the Member States. The second challenge we face is the need to strengthen and improve vocational training of human resources in the shipping sector, because there has been a spectacular reduction in the number of young people entering the profession and there is a lack of trained seafarers.
We therefore need a dynamic policy. We must, without fail, address these two sectors and I believe that the report moves in the right direction.
Mr President, Commissioner, ladies and gentlemen, first of all, we very much welcome the fact that, in future, we will have a maritime strategy in the EU, even if we will have to wait a little longer for the vote. We assume that this report will be incorporated into the Future of Transport report and then into the White Paper.
Through the European Maritime Transport Strategy 2018, we are creating the framework to make the European maritime economy more competitive at international level, and in this strategy we have determined, firstly, that we want this framework to be set up on the basis of ecological standards and, secondly, that we want sensible global social standards for high quality shipping.
Let me briefly address three points. Firstly, shipping is an environmentally friendly transport sector and therefore, one of our aims was for this branch of the economy to play its part in combating climate change in future, too. I am very much in favour of us creating incentives like the green ports, even if we do not make any decisions today but rather assign the Commission and the Council the task of finding out what is possible in this regard.
I believe it is just as important to maintain international competitiveness - including in respect of other modes of transport. It is therefore also right for the Commission, on the basis of our proposal, to once again carry out an impact assessment in respect of the sulphur emission control areas in the North Sea and the Baltic Sea because, if we want higher requirements here than elsewhere, we need to take international competition into account and ensure that, if possible, we do not cause the transport of containers to move back to the roads, which would be counterproductive.
Allow me to mention one last thing that I feel is particularly important, namely the inclusion of the major European ports in the planning of the TEN networks. This is of such enormous importance to us because the ports are important intersections in the transport chains and they can only perform their role effectively if intermodality is facilitated and reinforced.
There are numerous other points that I could mention here. Mr van Dalen, congratulations on this excellent report. We have all contributed a little to it and I would ask for your understanding for the fact that we do not want to spoil this excellent report by accepting your amendments.
Mr President, the Group of the Greens/European Free Alliance fully supports Mr van Dalen's report and recommendations. He offers us a balanced text which is the result of the close collaboration he managed to establish with the other political groups.
We endorse this report because it clearly sets out the challenges facing the EU's maritime policy, namely a significant increase in maritime traffic, both inside and outside the Union, without sacrificing the environment or social issues. This text is consistent with a rationale that we wish to see applied in all areas: a policy of sustainable development. It offers positive paths to allow maritime transport to develop between now and 2018 in the best possible conditions.
In particular, we highlight the fight against abuses of flags of convenience or substandard vessels. We also highlight protection against piracy. We highlight having a policy designed within the framework of a single European sea, and the importance ascribed to the multimodal linking of European sea ports with the hinterland. We highlight the support for simplification of the administrative rules governing entry and exit from European ports. We highlight the promotion of maritime occupations and continuous training for them. Lastly, we highlight the priority given to environmental issues.
On the whole, we will always support anything which, in our view, helps to promote a maritime transport sector which can compete with road and air transport. Mr van Dalen's report has taken full stock of the global environmental challenge, for which maritime transport is one of the solutions. In particular, it is a useful tool against global warming.
Our only regret is that the amendment that we tabled in order to integrate the maritime transport sector into the greenhouse gas emission allowance trading system has not been taken up by the rapporteur or by the Commission. From our point of view, no economic sector should depart from the general rule, and, as with the air and road sectors, maritime transport, even if it is only responsible for low gas emissions, must do its part to reduce them. We will therefore be retabling our amendment to plenary.
Mr President, ladies and gentlemen, to say that the Union needs a real maritime transport development strategy is putting it mildly, since this is a major issue for the future of our Union in terms of food, economic and political independence, as well as environmental protection.
In order to be effective, this strategy must be comprehensive and cover shipbuilding, ship repair, ports, employment and worker training, as well as safety. The rejection of the directive on the liberalisation of port services by Parliament in 2006 represents, in my view, the cornerstone of any European maritime transport strategy.
Parliament is calling on the Commission to continue its fight against abuses of flags of convenience. This is positive, but the fight has yet to really begin. Ultimately, it is not abuses of flags of convenience that we need to combat, but the very existence of this practice. Otherwise, all of our good intentions on safety, on job creation, are doomed.
It is a positive step to make State aid for this sector conditional on having to meet quality social and environmental criteria, and on promoting jobs and training for seafarers from EU Member States, since the only true distortions of competition do not result from State aid, but instead from social, wage and environmental dumping.
The best guarantee for the safety of maritime transport lies in having well-paid, well-trained crews who enjoy good social protection and good working conditions.
I am pleased to see that we are finally talking about lifelong training for seafarers and strengthening professional qualifications and skills. We must now ensure that this is recognised as a right for all seafarers and have employers finance it.
I also support the requirements for shipbuilding and steel quality. Of course, the text submitted to us takes a certain number of steps forwards, but it also still contains many contradictions. It remains imprisoned in the shackles of the dogma of free and undistorted competition. It is still too shaped by pressure from the shippers' lobby and by the worst ultraliberal utopian scenarios.
For example, how can it support employment for Europe's seafarers but also call for studies to determine to what extent the new technologies could replace them?
How can it defend a reduction in dumping practices, while seeking freedom of movement for employees who do not even have identical rights within the Union? How can it highlight safety when it is self-declaration that prevails, and when some parties, attracted by the smell of profit, have no hesitation in transporting goods which could turn out to be particularly hazardous for people and the environment, without declaring them?
There is still much work to be done, but we will do it together because a sound, high-level maritime policy must also and, above all, respect those tenacious men and women who often risk their lives to satisfy the needs of others.
on behalf of the EFD Group. - (DA) Mr President, this is an ambitious strategy document. I have a couple of comments, however.
More freight on the EU's major rivers - great, but how do we take into account the fact that in recent years, water levels have often been too low for a fully laden barge to navigate them? If they sail only half-full, the freight costs are too high.
Risk-based controls - then how can we tell that a coal barge is smuggling people? Risk-based controls alone are not sufficient. It is naïve to expect all the maritime nations of the world to abide by the EU's high environmental standards. On the contrary, many old ships from third countries will take financial advantage of this.
Piracy - why is this problem only mentioned in an African context? The problem is far greater in the waters around Indonesia. That also affects EU shipping companies.
Mandatory discharge - mandatory discharge should be made a statutory requirement in all coastal waters navigated, to avoid environmental disasters.
I also consider it regrettable that we have closed down so many small ports. We should invest in strengthening coastal maritime transport, not weakening it.
One final point - we are often told how important the shipbuilding industry is for the EU. Yet where is the debate on the responsible, environmentally sound scrapping of ships? Do we want to continue sending our ships for irresponsible scrapping on Indian beaches when we have finished with them?
(RO) Europe's maritime matters cannot be viewed separately from international maritime matters. Europe is a major competitor on the maritime transport market, especially in terms of transporting passengers and containers. The European Union's position in the global market in this sector must be enhanced.
Improving the quality of training given to sailors, as well as their working and living conditions, both on board and when in port and roadsteads, can go a long way to meeting this requirement. There is a shortage of highly qualified workers right across the European maritime sector, from shipbuilders right down to pleasure boats.
Companies in the US, Asia and the Middle East offer far more facilities than their European counterparts. In these conditions, European professionals in this sector prefer to be employed by maritime companies or shipowners in Dubai or China, while European ships are crewed by Filipino and Indian seafarers. This situation must be ended. Maritime institutions in Member States must work together much more closely in order to harmonise their training programmes, as well as offer opportunities for paid work placements and exchanges of experience with European maritime companies.
I also wish to raise another point relating to security, which is extremely important and continues to hamper the smooth flow of global maritime traffic. I am referring to the situation in the Horn of Africa. I welcome the actions of the NAVFOR Atalanta operation, which is completely fulfilling its duty in the region. However, we must recognise that specific investment is required in the defence industry in order to be able to supply the military with ships and other intervention resources which are much more effective than those which the European navy currently deploys.
(NL) Mr President, ladies and gentlemen, Commissioner, I agree to a large extent with the comments made by my colleague Fleckenstein and would, first of all, like to thank the rapporteur, Mr van Dalen, for his excellent report. He hones in on a number of important issues, the importance of shipping for our economy, to begin with. He also points to the fact that we have to compete in a global market, and that we therefore have to pay attention to the competitiveness of our maritime sector while, at the same time, strive for more sustainable transport. In other words, we must counteract the risk of deflagging. At the same time, we must also play on a level playing field. It is therefore important that the State aid rules which have been in the pipeline for quite some time actually begin to apply to our ports. I am sure we will have to come back to this at a later stage.
There are three important areas for consideration. First of all, employment and working conditions. The shipping profession has to be made attractive to young people again, and these days, that is an extremely difficult thing to achieve. We have to make more effort to spread information about career opportunities, whether on shore or elsewhere. These are the things we need to build on. Working conditions also need to be improved by ratifying International Labour Organisation legislation and by performing checks at a global level, not just within Europe, obviously.
The second important point - and many of you have already mentioned it - is the impact of shipping on the environment. In itself, shipping is a sustainable mode of transportation, but there is still a lot of room for progress. On that score, Europe must play a pioneering role, including in the negotiations within the International Maritime Organisation.
Finally, it goes without saying that safety is essential. You can only create a thriving profession if it can be undertaken safely. We have to make the extended Third Maritime Safety Package a reality and continue to give support to the Atalanta mission off the coast of Somalia.
(DE) Mr President, since I am the first speaker from the Group of the Alliance of Liberals and Democrats for Europe, I would like to start by offering my sincere thanks to Mr van Dalen. We have all seen that he is wholeheartedly committed to maritime transport. That has become abundantly clear.
We all know how important this area is. In recent years, before the crisis, the maritime economy as a whole was growing considerably more than other areas of the economy. Of course, maritime transport plays a major role in this, and it is possible to say that maritime clusters will be absolutely crucial to the further development of Europe. There are also forecasts that predict that, now we are through the worst of the crisis, the transport sector will start to grow once again and that maritime transport will then gain in importance. Ninety per cent of our exports and imports are transported via the ports. Of course, in this regard it is important - as has already been said - for ports and hinterland connections to be given due consideration in connection with corridors and trans-European networks.
We need new blood. If we have more transport in the maritime sector, we will, of course, also need people who want to work in this area. For this, we need high quality training that is also harmonised throughout Europe and, at the same time, we need to advertise for this area. Young people simply need to see what future prospects they would have in maritime transport. We want good working conditions - that is also something that we can, and want to, harmonise throughout Europe.
The environmental aspect has already been mentioned. Shipping is very environmentally friendly, particularly where CO2 emissions are concerned. There is still considerable room for improvement with regard to nitrogen oxides and sulphur emissions. Work needs to be done here, both in the sector itself and also in Europe in general, because, as has already been said, this is extremely important on account of there being strong international competition in maritime transport. In Europe, we play a fairly leading role in this, but we need to ensure that we also retain this leading role. In individual cases, we may also need State aid for this. We need to ensure that we work together to develop this sector further.
To sum up, maritime transport is a definite area for the future and therefore, it is good that we are developing a long-term strategy.
(FR) Mr President, Commissioner, it is vital that we conduct a European maritime transport policy that is ambitious and looks at the long term. It must take on board factors that are specific to this sector and address the challenges it is facing.
Maritime transport is a strategic sector for the European Union in several respects, primarily because of the role it plays in growth and employment, its international dimension and its environmental and sustainable development aspects. It has been mentioned that maritime transport is the vehicle for 80% of the world's trade. The European Commission Communication and Mr van Dalen's report show us the path we need to follow, set strategic goals and identify key action areas for the European Union's maritime transport policy.
I would personally like to stress certain points that my colleague, Mrs Vlasto, and I have been promoting within the Committee on Transport and Tourism, which are that the European Union needs to act to strengthen the competitiveness of the maritime transport sector, that this involves, in particular, improving working conditions and career opportunities within the sector, without dissociating the aim of competitiveness from those of sustainable development, fair competition and safety. As regards environmental aspects, EU policy should promote internalisation of external costs and the establishment of maritime emission control areas. Finally, in anticipation of increasing sea traffic levels, we need to promote investment aimed at modernising and increasing the capacity of our port infrastructures.
It is important for the European Parliament to share its vision for EU maritime transport policy from now until 2018. Mr van Dalen's excellent report, which has been very widely supported within the Commission, will, I hope, receive equally broad support from Parliament, which will give us a strong basis for future negotiations.
(RO) Maritime transport is becoming extremely important for the European Union. Bearing in mind that the maritime sector is facing competition not only at Community level, but especially on a global scale, we should emphasise the importance of increasing the proportion of maritime transport as part of our transport activity as a whole, both within the Community and particularly outside it. However, we should highlight that there are still European Union Member States on the black or grey list of the Paris Memorandum of Understanding. This is why we are calling on Member States and shipowners to make efforts to obtain a place on the white list of the Paris Memorandum of Understanding.
In addition, given the maritime accidents in recent years, I believe that European maritime accident intervention centres need to be set up in every Member State with access to the sea.
Commissioner, I wish to take advantage of this opportunity and debate to reiterate my request to the Commission to capitalise to the maximum extent on the European Union's direct access to the Black Sea, a region of particular geostrategic importance. In this regard, the Commission should launch, as in the case of the other European seas, calls for proposals for developing Black Sea maritime corridors. The link between the ports of Rotterdam and Constanţa through the Rhine corridor, the Main Canal and River Danube cuts the distance between the North Sea and Black Sea by 4 000 kilometres. This is why I believe that this is vital and I am asking the Commission and Member States to speed up the implementation of priority project 18.
Although transport by ship causes less pollution, the European Parliament has asked for ship transport to be included in the emission certificate trading scheme, especially in the case of maritime transport.
Shipyards are facing financial difficulties, especially in the current economic and financial crisis. At the moment, shipyard representatives cannot envisage a solution for overcoming the current economic crisis.
The European maritime sector is facing an ever-growing shortage of qualified seafarers. The social aspect and work conditions enjoyed by seafarers in the European Union are closely linked to the European fleet's competitiveness. I think that measures are required to facilitate workers' mobility in this sector without unjustified barriers and restrictions.
(ES) Mr President, I would especially like to congratulate Mr van Dalen and also my colleague, Mr Fleckenstein, on this brilliant initiative, which moves forward with the European Parliament's ambition for European Union maritime policy, and I also want to thank them for their generosity in accepting a large proportion of my suggestions.
The completed report includes such important aspects as support for adapting ports and ships to the needs of people with reduced mobility and the requirement for ratification of the ILO 2006 Maritime Labour Convention and, moreover, it asks for the industry to incorporate the Convention into its practices. Another important aspect is the extension of the proposals for professional training to seafarers at all levels in order to combat their under-valuation and exploitation.
It also proposes leading the way in the fight against pollution in the International Maritime Organisation, in terms of both alternatives to bunker fuel and reducing sulphur in emissions, and proposes doing so by using smart transport systems such as the Galileo satellite system.
The report also proposes acknowledging the stepping up of the European fight against piracy and supporting the growing effectiveness of Operation Atalanta, as well as the need to improve the quality of ship design in order to adapt them to the highest accessibility and safety standards.
Finally, I especially welcome the acknowledgement of the role of the ports in the new trans-European networks, including their crucial connection with dry ports or inland ports and with logistics platforms.
(EL) Mr President, the strategy we are debating today is extremely ambitious and, as far as the basic direction is concerned, Mr Koumoutsakos, the rapporteur for our political group, has already covered everything I wanted to say.
Allow me, however, to make a comment, as a member of the Committee on Civil Liberties, Justice and Home Affairs, in connection with the very interesting and pioneering initiative to create e-maritime, a maritime monitoring network. I personally agree with the Commission text; it makes provision for the creation of an integrated information management system to recognise, monitor, locate and report all ships at sea and their cargos.
However, similar - I do not know if they are more or less developed - electronic monitoring actions are also being undertaken by Frontex forces, as part of the fight against illegal immigration. I therefore wish to ask if we are taking this into account, if the Commission needs to clarify anything in its communication, if there should be specific, different competences for each agency, or if perhaps this information should be combined, so that we have a better outcome in both directions.
Mr President, I would like to address two issues mentioned by the rapporteur, but not elaborated upon.
The first is piracy, on which the recommendations are all good, but inevitably general. Perhaps our experience on the basis of the lessons learned from the Atalanta operation can be used to contribute more to the self-protection rules recommended by the IMO, given that piracy will probably expand and our Union cannot reproduce that type of operation all over the maritime space used by the EU's merchant navies.
The second issue is the need for a better-developed link between the maritime and inland waterways sectors, given the complexity of activity in those areas. This is illustrated, for instance, in the interconnection between economic, social, environmental and political factors in the case of the River Danube and the Black Sea.
(RO) The first question concerns a report we are asking the European Commission for about the effectiveness of the Marco Polo programme. The second question relates to the possibility, or rather, the future legislative proposals on increasing the role of the European Union's maritime ports within global maritime logistics.
(EL) Mr President, I have asked for the floor in order to clarify that, in my initial report, I overlooked something which my fellow members here have not mentioned either. I should like, in particular, to refer to the role of the European Maritime Safety Agency or EMSA. I and a number of other colleagues recently had an opportunity to visit EMSA, which carries out important work crucial to the development of the European Union's maritime transport strategy. It needs our support and I believe that the information and technical facilities which it has not only help shipping and maritime transport in the Union, but can also help in the other sectors referred to a moment ago, especially as regards, for example, information which can also be evaluated and used by Frontex.
To be honest, and this is my final comment, EMSA carries out important work which we must recognise and take into account when we discuss the European Union's maritime strategy.
Member of the Commission. - Mr President, this has been a fascinating debate and definitely strengthens the excellent report by Mr van Dalen. I think it is well done because there is nothing more difficult than to write a report on strategy in general, because strategy is an instrument which really has a longer-term vision and, at the same time, it needs to concentrate on main points.
We are working now in the college to prepare a detailed roadmap for implementation. By the summer, we could come out with this. I should like to refer to three specific questions. One concerns State aid guidelines for ports. This is under discussion in the Commission's DG on Competition and with a former Commissioner for competition and they really would like us, as a Commission, to work in line together, so it will take some time. I cannot give any precise timelines but we are working on it.
On the Marco Polo issue, we have discussed the issues relating to the trans-European transport network, so this discussion will be related to this.
On maritime ports, we do not have any legislation at this stage in the pipeline.
Finally, thank you once again, Mr President and honourable Members, for this debate. It was really very helpful for the Commission.
rapporteur. - (NL) Mr President, thank you and thank you to all the members. I think this report is a good example of constructive cooperation between the different groups.
I would like to address three key points which some of you have already mentioned. First of all, the environment, which is crucial. The environmental performance of our ships must improve a great deal and, in my report, I set out a number of options in that regard, in particular, levying a charge on bunker fuel which has a poor environmental profile. I wonder whether the Commission might like to consider that idea again.
Finally, the concept of 'green ports', as some members have dubbed it. In a green port, an environmentally friendly ship would be dealt with more quickly and would also have to pay a lower port duty. Such a concept is a reward for good environmental behaviour. That way, you actually combine a system of incentives and disincentives. If you have a good environmental record, you are rewarded and if you do not make the grade, then you very quickly end up with an empty wallet. I strongly endorse such a system.
When it comes to safety, one of the members said that Member States need to implement the Third Maritime Package very quickly. That is necessary. Mrs Ţicău mentioned the Paris Memorandum of Understanding. You are quite right; inspection is now moving towards being inspection based on risks, which is much better than the fixed percentage. This gives inspection an enormous boost and good behaviour is rewarded. That is, ships have to behave well. Slovakia is still not on the white list and must make an extra effort there.
I have placed particular emphasis on shipbuilding and maintenance of ships. We know that in times of economic downturn, maintenance quickly falls by the wayside. We clearly cannot allow that to happen, and classification societies, in particular, are currently facing major demands.
We give our full backing to the Atalanta mission against piracy. It is a good mission and has already proved a success. Only last week, a frigate of the Dutch Navy helped free a German merchant ship. Such cooperation seems ideal to me. In this particular case, all the shipowners had to work together and sail in a convoy as none of them was able to go it alone.
Finally, I would like to thank the Commissioner and the Commission and we look forward to this report being translated into a roadmap.
The debate is closed.
The vote will take place in two weeks' time, during the part-session in Brussels.
Written statements (Rule 149)
Mr President, ladies and gentlemen, the European maritime transport sector plays a key role within the globalised market. Its importance is based on one key statistic: 41% of the global fleet is managed by the countries of the European Union.
However, following the increase in State aid in the maritime transport sectors of third countries, the competitive position of the European fleet is subject to growing pressure. Therefore, I call on the Commission to quickly present the new rules on State aid, in order to develop fair international maritime trade conditions.
Recent studies estimate that, in 2018, maritime transport will increase in the Member States from 3.08 billion tonnes in 2006 to 5.3 billion. I therefore agree with the content of the report in question; in other words, I agree that developing European port infrastructure capacities, in order to sustain the growth of the maritime transport sector, is a priority.
Lastly, I believe that the maritime professions should be promoted more among young European citizens with the aid of appropriate information, which currently seems to be lacking. As I see it, in fact, the growing lack of professionals in the European maritime transport sector may serve to weaken it over time.
Ladies and gentlemen, a look at the situation of European Union maritime transport can lead to ambivalent conclusions. On the one hand, the data which have been presented testify to the fact that the flags of Member States have a huge share of transport globally as well as inside the Union. This underlines the significance of the Community in the implementation of new technologies and organisational systems, especially those concerning environmental protection and improvements to the living standards of crews. On the other hand, however, increasingly strong competition from third countries can be observed, and particularly from what are known as flags of convenience. Also noticeable is the increasing reluctance of young people to take up work in what is, undoubtedly, a difficult sector. In summary, the present situation of the maritime transport market in the EU is not a bad one, but the prospects do not make us feel optimistic. However, for me, personally, measures to help inland shipping and ensure optimal connections between maritime and inland transport of goods are a priority. I represent the region of the upper Odra river basin, and can see what little use is being made of the potential of river ports in this region, especially as a transportation route connecting inland regions of the Czech Republic, Poland and Germany with the sea port in Szczecin. This aspect, too, should be borne in mind in the context of EU maritime transport, so that measures taken as part of the policy under discussion will contribute to the development of the Community as a whole, and not only of coastal areas.
Mr President, Mr van Dalen, ladies and gentlemen, 41% of fleets worldwide belong to Europe, yet unfortunately, some other countries give more support to their fleets and shipowners than do the European Union Member States, or impose less stringent requirements on the safety and environmental friendliness of ships.
Europe must guarantee better working conditions for its sailors, the safety of its ships and an improvement in the marine environmental situation. In order to do this, we should require, or perhaps encourage Member States to support the state's maritime sector or guarantee that ships appearing on the register of that state observe the convention that has been ratified, as well as international requirements. Although sea transport is more environmentally friendly than road or air transport, it is possible to reduce pollution still further here.
My hope in presenting this proposal for change is that it will make future docking operations more effective and less polluting, something which will definitely be facilitated by paper-free procedures as well as the wider use of intelligent transport systems. At the same time, the main goal of intelligent transport systems is not to reduce pollution, but to increase efficiency and guarantee better competition.
The safety of the maritime sector is very important. We must do everything to guarantee the safety of our sailors, passengers, ships and goods but, at the same time, we cannot solve this problem with our eyes closed. We must look at the situation more broadly and find a solution to the existing problems in this area.
In a nutshell, I would say that maritime activity is a very important part of the economy and the everyday life of many Europeans. We must therefore do everything to guarantee the competitiveness and sustainability of this sector, while not forgetting environmental and human factors.